Third District Court of Appeal
                              State of Florida

                        Opinion filed October 4, 2017.

                              ________________

                                No. 3D16-2813
                            Lower Tribunal No. 16-502
                              ________________


                              A.P., a juvenile,
                                  Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Maria De Jesus
Santovenia, Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before LOGUE, LUCK and LINDSEY, JJ.

                       ON CONFESSION OF ERROR
      PER CURIAM.

      Based on the state’s proper confession of error, with which we agree, we

reverse the part of the trial court’s order withholding adjudication of delinquency,

and placing A.P. on probation, for grand theft and burglary of an unoccupied

conveyance, and remand for entry of judgment of dismissal as to these charges.

See

J.E.P. v. State, 561 So. 2d 10, 11 (Fla. 3d DCA 1990) (reversing adjudication of

delinquency where “[t]here is insufficient evidence to establish that the van J.E.P.

was attempting to jump-start was the same van charged in the information”); C.O.

v. State, 557 So. 2d 637, 638 (Fla. 3d DCA 1990) (reversing adjudication of

delinquency where “[t]here is no evidence establishing that the white 1985 Toyota

Camry stolen from Ms. Dixon at the 163rd Street shopping center on January 14th

was the same vehicle as the white, four door car which Mr. August observed C.O.

driving at 7742 N.W. 5th Court on January 15th”); J.G. v. State, 539 So. 2d 39, 40

(Fla. 3d DCA 1989) (“We reverse J.G.’s adjudications of delinquency and remand

the cause to the trial court with directions to enter judgments of acquittal based

upon the state’s failure to establish ownership of the automobile which J.G. was

charged with burglarizing and failure to establish ownership of the automobile

parts which J.G. was charged with stealing.”); C.B. v. State, 519 So. 2d 686, 687

(Fla. 3d DCA 1988) (“[T]he motion for a judgment of acquittal should have been



                                         2
granted because the evidence as to proof of ownership of the automobile which the

appellant was charged with attempting to burglarize was woefully deficient to

support the finding that the appellant had committed such attempted burglary.”).

A.P. does not appeal, and the state does not confess error as to, the part of the trial

court’s order withholding adjudication of delinquency and placing him on

probation for resisting a law enforcement officer without violence. That part of the

trial court’s order stands as unaffected by this appeal.

      Reversed and remanded with instructions.




                                           3